Title: General Orders, 4 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Feb: 4th 1777
Stanton.Pittsburgh.


The Honorable The Governor and Assembly of New-Jersey, having directed Thursday the 6th day of this Month, to be observed as a Day of Fasting, Humiliation and Prayer, by the Inhabitants of the State—The General desires the same may be observed by the Army.
The Quarter Master General will, in future, deliver the following Rations of Provender for the horses employed in the service—viz:
For Light Horse, 16 lb. of Hay, and 10 Quarts of Oats, or 6½ q’ts of Indian Corn, or other Grain in lieu thereof.
For Officer’s Horses belonging to the Foot, who are authorised to draw provender—14 lb. Hay and 6 quarts of Oats, or 4 Q’ts of Indian Corn, or other Grain in lieu thereof.
